Citation Nr: 0503660	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  00-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether September 1972, February 1973, and November 1996 
rating decisions were clearly and unmistakably erroneous in 
failing to establish separate compensable disability ratings 
for residuals of a right femur fracture, including shortening 
of the femur, right thigh muscle damage, and a right leg 
scarring.

2.  Whether a February 1973 rating decision was clearly and 
unmistakably erroneous in failing to establish separate 
compensable disability ratings for pain in the thoracic and 
lumbar spine.  

3.  Whether September 1972 and February 1973 rating decisions 
were clearly and unmistakably erroneous in failing to 
establish a separate compensable disability rating for right 
knee crepitus.

4.  Whether a November 1996 rating decision was clearly and 
unmistakably erroneous in failing to award service connection 
for a right hip disability.

5.  Entitlement to an increased rating for dorsal and lumbar 
back pain, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
right femur fracture, muscle group XIV, with a 21/2 inch 
shortening of the femur, currently evaluated as 40 percent 
disabling.  

7.  Entitlement to a 50 percent rating for post-traumatic 
stress disorder (PTSD) for the period from March 1, 1995, to 
March 18, 1999.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The issues on appeal originally included the following:  (1) 
whether there was clear and unmistakable error in a November 
1996 rating decision denying service connection for PTSD; (2) 
entitlement to an initial rating in excess of 30 percent for 
PTSD; (3) entitlement to an effective date earlier than 
October 8, 1998, for the award of service connection for 
PTSD; (4) entitlement to an effective date earlier than April 
17, 1995, for the award of service connection for bilateral 
hearing loss; and (5) service connection for a left knee 
disability.  

In an April 2002 rating decision, the RO found that there was 
clear and unmistakable error in a November 1996 rating 
decision denying service connection for PTSD.  Based on that 
finding, the RO assigned an earlier effective date for the 
award of service connection for PTSD to March 1, 1995, the 
date of receipt of the veteran's original claim.  In 
addition, the RO increased the rating for the veteran's PTSD 
to 50 percent, effective March 18, 1999.  Finally, the RO 
assigned an earlier effective date of March 1, 1995, for the 
award of service connection for bilateral hearing loss.

The RO's actions constitute a complete award of the benefit 
sought on appeal with respect to issues (1) and (3).  
Additionally, in a June 2002 statement, the veteran indicated 
that he was satisfied with the RO's decision to award an 
effective date of March 1, 1995, for service connection for 
bilateral hearing loss.  Based on the foregoing, the Board 
finds that issues (1), (3), and (4) are no longer in 
appellate status.  

The veteran, however, has repeatedly argued that he is 
entitled to a 50 percent rating for PTSD from March 1, 1995.  
Given the RO's actions, the issue of entitlement to a 50 
percent rating for the period from March 1, 1995, to March 
18, 1999, remains in appellate status.  As set forth in more 
detail below, a remand of this matter is necessary.  This 
matter will be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issue of entitlement to 
an increased rating for dorsal and lumbar back pain will also 
be remanded to the AMC.  

In a January 2004 rating decision, the RO granted service 
connection for left knee tendonitis and assigned an initial 
10 percent rating, effective March 5, 1999.  The Board finds 
that the grant of service connection for a left knee 
disability constitutes a full award of the benefit sought on 
appeal with respect to that issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As the veteran did not 
perfect an appeal with the down-stream elements of 
compensation level or effective date, however, those issues 
are not in appellate status.  Id.  Thus, the remaining issues 
on appeal are as set forth on the cover page of this 
decision.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  After he was notified of the time and 
date of the hearing by mail, he withdrew his hearing request 
and asked that his appeal be considered based on the evidence 
of record.

It is noted that since August 1996, the veteran has 
repeatedly raised a claim of service connection for a right 
hip disability.  In addition, beginning in March 1999, the 
veteran has contended that service connection is warranted 
for a right knee disability.  In January 2003, he filed a 
claim of service connection for lichen planus.  Since it 
appears that the claims of service connection for a right hip 
disability, a right knee disability, and lichen planus have 
not as yet been adjudicated, and inasmuch as they are not 
inextricably intertwined with the issues now before the Board 
on appeal, they are referred to the RO for initial 
consideration.

Finally, in an October 2003 rating decision, the RO deferred 
consideration of the claim of entitlement to a rating in 
excess of 20 percent for residuals of a gunshot wound of the 
right hand.  It does not appear that this issue has been 
addressed since that time.  It is therefore referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In September 1972, February 1973, and November 1996 
rating decisions, the RO did not establish separate 
compensable disability ratings for residuals of a right femur 
fracture, including shortening of the femur, right thigh 
muscle damage, and a right leg scarring; because the veteran 
did not perfect an appeal with the RO's determinations, the 
decisions are final.

2.  The final September 1972, February 1973, and November 
1996 rating decisions, which did not establish separate 
compensable disability ratings for residuals of a right femur 
fracture, including shortening of the femur, right thigh 
muscle damage, and a right leg scarring, were supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied, such that they 
involved undebatable error that would have led to a 
materially different outcome.

3.  In a February 1973 rating decision, the RO did not 
establish separate compensable disability ratings for pain in 
the thoracic and lumbar spine; because the veteran did not 
perfect an appeal with the RO's determination, the decision 
is final.

4.  The February 1973 rating decision, which did not 
establish separate compensable disability ratings for pain in 
the thoracic and lumbar spine, was supported by evidence then 
of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied, such that they involved undebatable 
error that would have led to a materially different outcome.

5.  In September 1972 and February 1973 rating decisions, the 
RO did not establish a separate compensable disability rating 
for right knee crepitus; because the veteran did not perfect 
an appeal with the RO's determinations, the decisions are 
final.

6.  The September 1972 and February 1973 rating decisions, 
which did not establish a separate compensable disability 
rating for right knee crepitus, were supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied, such that they involved 
undebatable error that would have led to a materially 
different outcome.

7.  In August 1996, the veteran submitted a claim of service 
connection for a right hip disability.  

8.  The November 1996 rating decision failed to address the 
claim of service connection for a right knee disability and 
the claim remains pending.  

9.  The veteran's residuals of a right femur fracture are 
productive of severe disability, including damage to Muscle 
Group XIV, shortening of the right femur, and tender 
scarring.  


CONCLUSIONS OF LAW

1.  The September 1972, February 1973, and November 1996 
rating decisions were not clearly and unmistakably erroneous 
in failing to establish separate compensable disability 
ratings for residuals of a right femur fracture with 
shortening of the femur, right thigh muscle damage, and a 
right thigh scar.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).

2.  The February 1973 rating decision was not clearly and 
unmistakably erroneous in failing to establish separate 
compensable disability ratings for pain in the thoracic and 
lumbar spine.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2004).

3.  The September 1972 and February 1973 rating decisions 
were not clearly and unmistakably erroneous in failing to 
establish a separate compensable disability rating for right 
knee crepitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).

4.  The veteran's claim that a November 1996 rating decision 
was clearly and unmistakably erroneous in failing to grant 
service connection for a right hip disability is not ripe.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).

5.  The criteria for a rating in excess of 40 percent for 
residuals of a right femur fracture, muscle group XIV, with a 
21/2 inch shortening of the femur, have not been met.  38 
U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.55, 4.56 and 4.73, 
Diagnostic Code 5314 (2004).

6. The criteria for a separate 10 percent rating, but no 
higher, for tender scarring of the right leg have been met. 
38 U.S.C.A. §§ 5107, 1155 (West 2002); 38 C.F.R. §§ 4.14, 
4.25, and 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable to claims of clear and 
unmistakable error, since such claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (regarding clear and unmistakable error claim as to a 
prior final RO decision); Juarez v. Principi, 16 Vet. App. 
518, 521 (2002) (per curium order) (citing Parker as 
"holding VCAA inapplicable to claim that RO decision 
contained CUE").  

With respect to the remaining issue addressed in this 
decision, the Board finds that VA has satisfied its duties to 
the veteran under the VCAA.  In an April 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran that VA would assist him in 
obtaining any additional evidence necessary to support his 
claims.  Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in April 1999, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claims.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  He has 
also been afforded VA medical examinations in connection with 
this case.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

After a review of the voluminous record in this case, the 
Board finds no indication of any available, pertinent, 
outstanding private medical evidence specifically identified 
by the veteran, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested in connection with the claims adjudicated in this 
decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2004).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Factual Background

The veteran's service medical records show that in January 
1971, he sustained a through and through gunshot wound to the 
right hand with an open, comminuted fracture of the shaft of 
the fifth metacarpal.  There was no major artery or nerve 
involvement.  In addition, the veteran sustained an open, 
comminuted fracture of the right femur, apparently when he 
fell after being shot.  Again, the service medical records 
note that there was no artery or nerve involvement as a 
result of this injury.  

The veteran received initial treatment in the field 
consisting of debridement of the hand and leg wounds, 
insertion of traction devices, and delayed primary closure.  
He was transferred to Madigan Army Medical Center via the USS 
Sanctuary, arriving in February 1971.  The veteran's 
treatment there included distal femoral skeletal pin 
traction, a short arm cast with aluminum finger splint, and 
subsequent physical and occupational therapy.  In August 
1971, he underwent an open reduction and internal fixation of 
the right fifth finger with iliac bone graft.  He was 
discharged from the hospital in September 1971.  The 
diagnoses at the time of discharge included:  perforating 
gunshot wound of the right hand with loss of bone substance 
and open fracture of the fifth metacarpal; decreased 
sensation, flexion contracture, and rotational deformity in 
the small finger of the right hand, secondary to the gunshot 
wound; open, healed, subtrochanteric spiral fracture of the 
right femur with secondary right thigh hematoma and 6.5 
centimeter shortening of the right femur.  Military 
physicians determined that, as a result of these injuries, 
the veteran was unfit for retention in the Army.  

In November 1971, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of gunshot wounds of the right hand and a fracture 
of the right femur.  In a December 1971 rating decision, the 
RO granted service connection for residuals of a gunshot 
wound of the right hand and a fracture of the right femur.  
The RO assigned an initial 100 percent prestabilization 
rating from October 29, 1971.

In August 1972, the veteran underwent VA medical examination 
to determine the current severity of his service-connected 
disabilities.  The examiner noted that the veteran had 
sustained a gunshot wound of the right hand, with the 
entrance through the dorsum and the exit through the palmar 
side.  He noted that this resulted in a fracture of the 5th 
metacarpal, a contracture of the little finger, and numbness 
in half of the ring finger and the entire ulnar side of the 
hand.  The examiner noted that this was a stable condition, 
with no change since the veteran's separation from service.  
The examiner also noted that at the time of the gunshot wound 
of the hand, the veteran fractured the right femur and that 
there was some question as to whether he was shot through the 
leg or fell.  Regardless, there was complete healing 
following open reduction and immobilization in a hip spica 
cast for three months.  There was a 21/2 centimeter shortening 
of the leg.  The veteran reported that his leg was painful at 
times, especially after prolonged sitting.  There was a 
slight limp and the veteran reported that he had to restrict 
his activity somewhat due to the shortening.  He wore a 
built-up shoe and had good use of the leg.  Physical 
examination showed that the veteran walked with a barely 
detectable limp.  There was a 31/2 inch surgical scar on the 
right hand and there was shortening of the 5th metacarpal.  
There was contracture of the flexor tendon and the veteran 
was unable to extend his finger.  He had good flexion 
strength but there was some loss.  There was diminished 
sensation, but no interference with writing and other fine 
movements involving fingers other than the fifth.  The right 
thigh showed a 4 inch surgical scar and obvious shortening of 
1 inch.  Repeated deep knee bends caused pain in the right 
knee but not the thigh.  There was a decrease of 2 inches in 
circumference of the right thigh due to atrophy.  There was 
rather marked crepitation in the right knee, but full range 
of motion.  X-ray studies showed an old healed fracture of 
the right thigh with prominent spur formation at the site of 
the fracture.  The right knee was normal.  The right hand 
showed an old healed fracture of the shaft of the 5th 
metacarpal with residual deformity, multiple shell fragments, 
and an apparent flexion deformity.  The diagnoses were 
residuals of gunshot wound of the right hand and residuals of 
fracture of the right femur.  

In a September 1972 rating decision, the RO assigned a 30 
percent rating for residuals of a fracture of the right 
femur, muscle group XIV, pursuant to Diagnostic Code 5314.  
In addition, the RO assigned a 20 percent rating for 
residuals of a gunshot wound of the right hand, muscle group 
IX, pursuant to Diagnostic Code 5309.  Both ratings were 
effective December 1, 1972.  

In a November 1972 letter, the veteran responded that he was 
unable to engage in manual labor as a result of his service-
connected disabilities, as well as a back disability which he 
had recently developed.  He indicated that he had entered 
school full-time to learn a new occupation and would 
experience extreme hardship if his disability compensation 
were reduced.  

The veteran was thereafter afforded another VA medical 
examination in January 1973.  He reported that he had 
developed a progressively-worsening backache since his 
separation from service.  The examiner noted that the veteran 
had a very disordered gait and should, at the very least, be 
wearing a 2 inch riser in his shoes.  The diagnosis was back 
pain, lower dorsal and upper lumbar area, secondary to 2 to 
21/2 inch shortening of the right femur.  

In a February 1973 rating decision, the RO assigned an 
increased rating of 40 percent for residuals of a fracture of 
the right femur, muscle group XIV, with 21/2 inch shortening, 
pursuant to Diagnostics Code 5299-5314.  In addition, the RO 
continued the 20 percent rating for residuals of a gunshot 
wound of the right hand, muscle group IX, pursuant to 
Diagnostic Code 5309.  The RO also granted service connection 
for back pain, lower dorsal and upper lumbar area, secondary 
to shortening of the right femur, and assigned a 20 percent 
rating pursuant to Diagnostic Code 5299.  The veteran's 
combined disability rating was 60 percent and a total rating 
based on individual unemployability due to service-connected 
disabilities was granted.  All ratings were effective 
December 1, 1972.  The veteran was notified of this decision 
in a February 1973 letter, but he did not appeal.

In January 1979, the veteran submitted an employment 
questionnaire in which he indicated that he had worked full 
time since May 1978.  In a February 1979 rating decision, the 
RO terminated the veteran's total rating based on individual 
unemployability due to service-connected disabilities, 
effective April 30, 1979.  

In April 1979, the veteran submitted a notice of disagreement 
with the RO's decision, stating that because his service-
connected disabilities had not improved, a reduction in his 
compensation was not warranted.  He indicated that he was 
scheduled to attend graduate school in pursuit of his goal of 
becoming a counselor and needed the additional compensation 
to support his family while he was in school.  The RO issued 
a Statement of the Case in May 1979, but the veteran did not 
perfect an appeal.

In February 1995, the veteran submitted a claim of service 
connection for PTSD and left ear hearing loss.  He also 
indicated that his back continued to give him more pain and 
asked that an examination be scheduled to evaluate his 
service-connected disabilities.

The veteran thereafter underwent VA psychiatric and 
audiometric examinations in March 1995.  In an August 1995 
rating decision, the RO denied service connection for PTSD 
and hearing loss.  The veteran's claim for increased ratings 
for his service-connected disabilities was not addressed.  In 
an August 1995 letter, the veteran was notified of the RO's 
decision and his appellate rights, but he did not appeal.

In August 1996, the veteran submitted a statement in which he 
indicated that he wished to apply for reevaluation of his 
service-connected disabilities.  He also specifically claimed 
entitlement to service connection for a back disability and 
arthritis of the hip, secondary to his service-connected 
right femur fracture.   

In connection with his claim, the RO obtained VA clinical 
records, dated from November 1995 to April 1996.  In 
pertinent part, these records show that in November 1995, the 
veteran sought treatment for right hip pain and low back 
pain.  MRI and CT scan studies showed lumbar disc disease.  
EMG testing showed no evidence of radiculopathy.  

The veteran underwent VA medical examination in September 
1996, at which he complained of low back pain.  The examiner 
noted a well healed scar on the right upper femur.  The right 
leg was 2 inches shorter than the left.  X-ray studies showed 
a cortical deformity and mild angulation of the proximal 
femur at the site of the fracture.  The right hip was 
preserved.  CT scan showed a probable disc herniation at L4-
5, a mild L4 spondylosis, and L5 spondylosis and 
spondylolisthesis.  There was a flexion deformity of the left 
hand; the veteran was not able to completely extend the 
finger.  He could make a fist and was able to perform a 
grasp.  Flexion of the back was to 90 degrees, extension to 
10 degrees, and lateral bending was to 35 degrees, 
bilaterally.  The diagnoses were lumbosacral deformity with 
mild scoliosis and apparent posterior fusion defect at L5, 
mild subluxation at L5 on S1, disc spaces are preserved.  It 
was also noted that there was probable L4-5 disc herniation, 
mild L4 spondylosis, L5 spondylosis and spondylolisthesis, 
moderate L5 posterior elemental hypertrophic change and 
moderate central canal encroachment.  Also diagnosed was 
history of fracture of the right upper 1/3 of femur, right 
femur 2 inches shorter than the left. 

In a November 1996 rating decision, the RO continued the 40 
percent rating for residuals of a fracture of the right femur 
with 21/2 inch shortening.  In addition, the RO continued the 
20 percent rating for back pain of the lower dorsal and upper 
lumbar area.  The veteran's claim for an increased rating for 
his service-connected right hand disability was not 
addressed, nor was his claim of service connection for hip 
arthritis.  The veteran was notified of this decision and of 
his appellate rights in a November 1996 letter, but he did 
not appeal.

In April 1998, the veteran again submitted a claim for an 
increased rating for his service-connected disabilities.  He 
also indicated that he had unspecified soft tissue damage and 
arthritis secondary to his service-connected disabilities.  
In a June and September 1998 statements, the veteran 
clarified that he had arthritis in his back and felt an 
increased rating was warranted on that basis.  He also 
indicated that he had arthritis in the right hip.  Finally, 
he indicated that he sustained severe muscle damage of the 
right thigh in service and felt a separate rating for 
scarring and tissue damage should be granted from 1971, based 
on clear and unmistakable error.  The veteran described the 
right thigh scar as large and ugly, but did not report that 
the scar was symptomatic.  

In connection with the veteran's claim, the RO obtained VA 
clinical records, dated from August 1996 to September 1998.  
In pertinent part, these records show that in August 1996, 
the veteran was diagnosed as having early hip osteoarthritis 
secondary to shortening of the right femur.  In April 1997, 
the veteran complained of bilateral hip pain.  The assessment 
was chronic recurrent pain secondary to L4-5 lumbosacral disc 
disorder.  In November 1997, the veteran requested a new 
built-up shoe.  In January and April 1998, the veteran 
reported that his hips and back were doing better with a 
built-up shoe.  The remaining records are negative for 
pertinent complaints or findings.  

In a September 1998 statement, the veteran contended that the 
August 1995 rating decision denying service connection for 
PTSD was clearly and unmistakably erroneous.  

In a March 1999 statement, the veteran indicated that clear 
and unmistakable error had been committed by VA in that he 
had a right knee disability which should have been rated 
along with his other conditions in the September 1972 rating 
decision.  He also claimed entitlement to secondary service 
connection for a left knee disability.  

The veteran underwent VA medical examination in March 1999.  
He reported that he had developed right knee discomfort in 
the 1980's and that his symptoms had been increasing since 
that time.  The veteran reported a history of a right femur 
fracture with muscle damage and scarring, as well as muscle 
spasms in his thoracic spine, lumbar spine, and right hip.  
Examination revealed a 2 inch shortening of the right leg.  
Also observed were two oval-appearing scars measuring 12 by 7 
millimeters.  The scars were pale, slightly depressed, 
nontender, and non-nodular.  After examining the veteran, the 
examiner's diagnoses included right knee early osteoarthritis 
and right femur fracture with loss of musculature of the 
right thigh and resulting scar.  

In a lengthy August 1999 statement and at an April 2001 
personal hearing, the veteran contended that the September 
1972 and February 1973 rating decisions were clearly and 
unmistakably erroneous in failing to establish separate 
ratings for right femur shortening, right thigh muscle 
damage, a right thigh scar, a lumbar spine disability, and a 
thoracic spine disability.  The veteran described his right 
thigh scar as large and ugly, and indicated that he was 
embarrassed when the area was exposed.  He indicated that he 
scar was approximately 4 by 2 inches and enclosed photographs 
of the scar.  At his April 2001 hearing, the veteran 
testified that his right thigh scar could, at times, be 
tender and painful.  He also argued that the November 1996 
rating decision was clearly and unmistakably erroneous in 
failing to establish award service connection for a right hip 
disability.  

In pertinent part, VA clinical records, dated from October 
1998 to January 2003 show that the veteran sought treatment 
for various complaints, including back pain.  At an Agent 
Orange Registry examination in January 2001, the veteran 
reported a history of occasional back pain, as well as some 
disc disease with known bulging at L4-5.  Objective 
examination revealed normal muscle strength in the upper and 
lower extremities.  The tentative impressions included 
history of multiple combat related injuries, including 
fractured femur with subsequent shortening of the right leg, 
as well as history of thoracic, lumbar spasm and herniated 
disc at L4-5.  In April 2001, the veteran complained of 
ongoing pain in the lower back.  In November 2001, he 
reported chronic back and right hip pain, which he indicated 
had improved over time.  The assessment was probable 
herniated nucleus pulposus, L4-5, based on April 1996 MRI.  
In October 2002, he reported that he had been seen previously 
for a shoe build up.  He indicated that he had had "pretty 
good luck" with his current shoe insert, but would like to 
see if more could be done to improve his gait and back pain.  
The assessment was nearly complete compensation for limb 
length, lacking 3/8 inch.  The veteran was provided with an 
additional shoe support.  

The veteran underwent a fee basis medical examination in July 
2002.  At that time, his posture was normal, but his gait was 
abnormal.  His right leg was 96 centimeters and his left leg 
was 100 centimeters.  There was no abnormal weight bearing.  

In May 2003, the veteran again underwent a fee basis medical 
examination at which he reported that he had sustained a 
fractured femur in service, causing shortness of the right 
leg, a right thigh muscle injury, and a large scar.  He 
claimed that by December 1971, he had also developed constant 
mid and low back pain.  Nonetheless, he stated that for 
approximately 25 years after service, he used no correction 
for leg shortening.  He indicated that he began to seek 
treatment in 1996 and was eventually prescribed a 
progressively higher orthotic lift for his right shoe.  The 
veteran indicated that it was his belief that his right femur 
fracture had resulted in the following residuals:  right leg 
shortening, a left and right knee disorder, a right and left 
hip disorder, right thigh muscle impairment, and a right 
thigh scar.  He claimed that after his femur fracture, he was 
hoisted up to a helicopter without a splint, which caused the 
broken femur to protrude through the right thigh, resulting 
in injury to the muscle and leaving a large scar.  The 
veteran also indicated that the femur was not set properly, 
resulting in a 21/2 inch shortening of the right leg.  
Objective examination showed that the right leg length was 94 
centimeters and the left leg was 98 centimeters.  The 
examiner described the veteran's scars as linear, with no 
tissue loss, pigmentation, ulceration or induration.  

III.  Clear and unmistakable error claims-Law and 
Regulations

Under 38 C.F.R. § 3.105(a) (2004), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43,186 (1995).

IV.  Clear and unmistakable error claims-Analysis

Whether September 1972, February 1973, and November 1996 
rating decisions were clearly and unmistakably erroneous in 
failing to establish separate compensable disability ratings 
for residuals of a right femur fracture, including shortening 
of the femur, right thigh muscle damage, and a right thigh 
scar.

As noted above, in the September 1972 rating decision, the RO 
assigned a 30 percent rating for residuals of a fracture of 
the right femur, muscle group XIV, pursuant to Diagnostic 
Code 5314.  The effective date of the rating was December 1, 
1972.  

In the February 1973 rating decision, the RO assigned an 
increased rating of 40 percent for residuals of a fracture of 
the right femur, muscle group XIV, with 21/2 inch shortening, 
pursuant to Diagnostics Code 5299-5314.  The effective date 
of the increased rating was December 1, 1972.  This was the 
maximum rating available under Diagnostic Code 5314.  

In the November 1996 rating decision, the RO continued the 40 
percent rating for residuals of a fracture of the right femur 
with 21/2 inch shortening.  The record shows that the veteran 
did not appeal these rating decisions; thus, they are final. 

The veteran now contends that the September 1972, February 
1973, and November 1996 rating decisions were clearly and 
unmistakably erroneous in failing to establish separate 
compensable disability ratings for residuals of a right femur 
fracture, specifically shortening of the femur, right thigh 
muscle damage, and right leg scarring.

Under the law in effect at the time of the rating decisions 
in question, as now, the evaluation of the same 
manifestations under different diagnostic codes was 
proscribed.  See 38 C.F.R. § 4.14 (1972), (1996).  VA 
regulations recognized then, as now, that "[d]isability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent . . . ."  38 C.F.R. § 4.14 
(1972), (1996).  Therefore, the assignment of separate 
evaluations for disabilities resulting from the same injury 
of the right leg was not warranted unless the disabilities 
were separate and distinct from each other or it were 
authorized by a specific legal rule.

Under criteria in effect at the time of the rating decisions 
in question, injury to Muscle Group XIV was evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5314.  That provision 
provided a zero percent rating for slight disability, a 10 
percent rating for moderate disability, a 30 percent rating 
for moderately severe disability, and a maximum 40 percent 
rating for severe disability.

In rating disabilities involving damage due to gunshot 
wounds, 38 C.F.R. § 4.56 provided that a severe muscle 
disability was characterized by a through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  With respect 
to the history and complaint of the injury, there was service 
department record or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  There was also a record 
in the file of consistent complaint of cardinal symptoms of 
muscle wounds and evidence of unemployability because of 
inability to keep up with work requirements is to be 
considered, if present.

Objective findings included extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (1972), (1996).  

The law in effect at the time of the rating decisions in 
question also provided that a compensable rating for scars 
(other than burn scars or disfiguring scars of the head, 
face, or neck) required that they be poorly nourished, with 
repeated ulceration; that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the bodily part which they affected.  38 C.F.R. § 
4.118, Codes 7803, 7804, 7805.

Finally, Diagnostic Code 5275 provided for the evaluation of 
shortening of the bones of the lower extremity.  Under that 
provision, when the shortening is from 11/4 to 2 inches (3.2 
centimeters to 5.1 centimeters), a 10 percent rating is 
assigned.  When the shortening is from 2 to 21/2 inches (5.1 
centimeters to 6.4 centimeters), a 20 percent rating is 
assigned.  When the shortening is from 21/2 to 3 inches (6.4 
centimeters to 7.6 centimeters), a 30 percent rating is 
assigned.  When the shortening is from 3 to 31/2 inches (7.6 
centimeters to 8.9 centimeters), a 40 percent rating was 
assigned.  

A Note following Diagnostic Code 5275 provided that ratings 
based on shortening of the leg were not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  

In this case, the veteran contends that the rating decisions 
in question were clearly and unmistakably erroneous in 
failing to establish a separate disability rating for 
shortening of the leg.  The evidence of record at the time of 
the rating decisions in question unquestionably showed that 
the veteran had shortening of the right leg.  The extent of 
the shortening was variably measured.  At an August 1972 VA 
medical examination, for example, the veteran had 21/2 
centimeters of shortening.  At a January 1973 VA medical 
examination, he had between 2 and 21/2 inches of shortening.  
At the September 1996 VA medical examination, there was 2 
inches of shortening.  

Regardless of the extent of the shortening, however, a note 
following Diagnostic Code 5275 provided that a separate 
rating for shortening of the right lower extremity was not to 
be combined with other ratings for fracture of the same 
extremity.  In this case, the RO could have reasonably 
concluded that, pursuant to 38 C.F.R. § 4.56, the "severe" 
rating assigned for the veteran's right leg disability 
acknowledged that such disability had been caused by 
"shattering bone," and thus, a separate evaluation for 
shortening of the left leg was proscribed by the note 
following Diagnostic Code 5275 and 38 C.F.R. § 4.14.  The 
Board finds, therefore, that it has not been shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied, such that they 
involved undebatable error that would have led to a 
materially different outcome.

In considering whether the RO's failure to assign a separate 
rating for the veteran's right leg scarring constituted clear 
and unmistakable error, the Board again finds no undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decision.  The medical evidence of 
record at the time of the rating decisions in question 
demonstrated findings of right leg scarring, but there was no 
evidence that such scarring was symptomatic.  Indeed, at the 
September 1996 VA medical examination, the veteran's scarring 
was described as well healed.  Such medical evidence is 
indicative of a zero percent rating under 38 C.F.R. § 4.118 
(1970), (1996).  Consequently, it cannot be said that any 
error on the part of the RO in failing to provide separate 
ratings for the muscle injury and the scarring would have 
manifestly changed the outcome had it not been made.

Thus, the Board concludes that the September 1972, February 
1973, and November 1996 rating decisions which did not assign 
separate compensable disability ratings for residuals of a 
right femur fracture with shortening of the femur, right 
thigh muscle damage, and a right thigh scar, were not clearly 
and unmistakable erroneous as there is no undebatable error 
that, had it not been made, would have manifestly changed the 
outcome at the time it was made.  38 C.F.R. § 3.105(a).  

Whether a February 1973 rating decision was clearly and 
unmistakably erroneous in failing to establish separate 
compensable disability ratings for pain in the thoracic and 
lumbar spine.  

As noted above, in a February 1973 rating decision, the RO 
granted service connection for back pain, lower dorsal and 
upper lumbar area, and assigned an initial 20 percent rating 
pursuant to Diagnostic Code 5299, effective December 1, 1972.  
Although the veteran was notified of this decision in a 
February 1973 letter, he did not appeal.  Thus, the decision 
is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1972).  

The veteran now contends that the February 1973 rating 
decision was clearly and unmistakably erroneous in failing to 
establish separate compensable disability ratings for pain in 
the thoracic and lumbar spine.  

Under criteria then in effect, as now, when an unlisted 
condition is encountered, it is rated by analogy to closely 
related disease or injury.  38 C.F.R. § 4.20 (1972).  The 
first two digits of the diagnostic code used to rate an 
unlisted disorder are selected from that part of the rating 
schedule that most closely identifies the part or system of 
the body involved and the last two digits are "99."  38 
C.F.R. § 4.27 (1972).  

Pursuant to these provisions, because there was no designated 
Diagnostic Code for rating lower dorsal and upper lumbar back 
pain, the RO evaluated the veteran's disability by analogy in 
the February 1973 rating decision.  

At that time, Diagnostic Code 5291 provided criteria for 
rating limitation of motion of the dorsal spine.  Slight 
limitation of motion of the dorsal (thoracic) segment of the 
spine warranted a noncompensable rating.  A 10 percent 
evaluation required either moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1972).

Diagnostic Code 5292 provided criteria for rating limitation 
of motion of the lumbar spine.  A 10 percent rating was 
provided for slight limitation of motion of the lumbar 
segment of the spine.  Moderate limitation of motion 
warranted a 20 percent evaluation.  Severe limitation of 
motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1972).

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

In this case, at the time of the February 1973 rating 
decision, the evidence before the RO showed that the 
veteran's back disability was manifested solely by pain in 
the area of the thoracic and lumbar spine.  There were no 
findings of limitation of motion of the dorsal or lumbar 
spine, nor was there evidence of characteristic pain on 
motion, muscle spasm and the like.  

Based on this evidence, and considering the criteria in 
effect at the time of the February 1973 rating decision, the 
Board finds there is nothing in the record to suggest that 
the RO committed undebatable error, or that it considered the 
incorrect law or facts as they then existed in reaching its 
decision.  Rather, in view of the evidence of record, the RO 
had a basis for supporting its determination that a 20 
percent rating was warranted for pain in the thoracic and 
lumbar areas.

Moreover, the Board observes that the veteran has not alleged 
that the RO's failure to assign separate ratings for the 
veteran's pain in the dorsal and lumbar spine areas would 
have manifestly changed the outcome of the February 1973 
rating decision.  Simply put, because the veteran's sole back 
symptom consisted of subjective pain, separate compensable 
ratings for dorsal and lumbar pain were not compelled by the 
evidence before the rating board in 1973.  See 38 C.F.R. § 
4.14 (delineating VA's longstanding rule precluding 
pyramiding which emphasizes that the evaluation of the same 
manifestation under different diagnoses is to be avoided in 
establishing the rating for a service-connected disability).  
Rather, then, as now, the aim of the rating schedule is to 
compensate claimants for average impairment of earning 
capacity in civil occupations as a result of service-
connected disability.  The emphasis, then, as now, is on 
functional impairment, which connotes an evaluation of the 
overall disability picture affecting a particular anatomical 
part or region, and not the addition of discrete diagnoses 
for purposes of artificially inflating the service-connected 
evaluation.

In view of the foregoing, the Board finds that the RO could 
reasonably have interpreted the rating schedule as precluding 
separate ratings for dorsal and lumbar spine pain.  Thus, it 
cannot be said that clear and unmistakable error existed in 
the February 1973 rating decision.  Rather, the veteran's 
contention that that rating decision was clearly and 
unmistakably erroneous merely amounts to an allegation that 
the RO improperly weighed and evaluated the evidence, a claim 
that can never rise to the stringent definition of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2004).

Whether September 1972 and February 1973 rating decisions 
were clearly and unmistakably erroneous in failing to assign 
a separate compensable rating for right knee crepitus.

For similar reasons, the Board finds that September 1972 and 
February 1973 rating decisions were not clearly and 
unmistakably erroneous in failing to assign a separate 
compensable rating for right knee crepitus.

As noted above, in the September 1972 and February 1973 
rating decisions, the RO granted service connection for 
several disabilities, including residuals of a fracture of 
the right femur, muscle group XIV, with 21/2 inch shortening.  
Although the veteran was notified of these decisions, he did 
not appeal.  Thus, the decisions are final.  38 U.S.C.A. § 
4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  

The veteran now contends that the February 1973 rating 
decision was clearly and unmistakably erroneous in failing to 
assign a separate compensable rating for right knee crepitus.  

In this case, the sole right knee symptomatology before the 
RO at the time of the September 1972 and February 1973 rating 
decisions consisted of a notation of right knee crepitus with 
full range of motion.  There was no finding of right knee 
arthritis, limitation of motion, instability, or the like.  
See e.g. 38 C.F.R. § 4.71a, Diagnostics Codes 5257 - 5260.  
Thus, a separate compensable rating for right knee symptoms 
were not compelled by the evidence before the rating board in 
1972 or 1973.  See 38 C.F.R. § 4.14 (delineating VA's 
longstanding rule precluding pyramiding which emphasizes that 
the evaluation of the same manifestation under different 
diagnoses is to be avoided in establishing the rating for a 
service-connected disability).  

Moreover, the Board notes that Diagnostic Code 5314, the 
provision under which the veteran's right femur disability 
was rated, contains a notation to the effect that the 
function of Muscle Group XIV includes extension of the knee.  
Given the evidence of record, the RO could have had a 
reasonable basis for concluding that the right knee crepitus 
was part and parcel of the service connected right femur 
disability.  

In summary, the Board finds there is nothing in the record to 
suggest that the RO committed undebatable error, or that it 
considered the incorrect law or facts as they then existed in 
failing to assign a separate compensable rating for right 
knee crepitus in the September 1972 and February 1973 rating 
decisions.  

Whether a November 1996 rating decision was clearly and 
unmistakably erroneous in failing to award service connection 
for a right hip disability.

As set forth above, a review of the record shows that in 
August 1996, the veteran submitted a statement in which he 
indicated that he wished to apply for reevaluation of his 
service-connected disabilities.  He also specifically claimed 
entitlement to service connection for arthritis of the hip, 
secondary to his service-connected right femur fracture.   

In connection with his claim, the RO obtained VA clinical 
records, dated from November 1995 to April 1996.  In 
pertinent part, these records show that in November 1995, the 
veteran sought treatment for right hip pain, although no 
right hip disability was diagnosed.  The veteran underwent VA 
medical examination in September 1996.  The examination 
report is negative for complaints or abnormalities pertaining 
to the hip.  

In a November 1996 rating decision, the RO continued the 40 
percent rating for residuals of a fracture of the right femur 
with 21/2 inch shortening.  The RO, however, did not address 
the veteran's claim of service connection for hip arthritis.  
Indeed, a review of the record indicates that the August 1996 
claim of service connection for a right hip disability 
remains pending.  As set forth above in the Introduction 
portion of this decision, this matter has been referred to 
the RO for adjudication.  

A clear and unmistakable error adjudication is unique, 
because it is "a collateral attack on a previous and final 
RO decision which seeks the revision, nunc pro tunc [with 
retroactive effect], of that decision."  Phillips v. Brown, 
10 Vet. App. 25, 30-31 (1997), citing Smith (William) v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

Based on the foregoing, the Board finds that adjudication of 
the issue of whether there was clear and unmistakable error 
in the November 1996 rating decision is appropriate.  Again, 
clear and unmistakable error is a means of challenging a 
previously final adjudication.  38 C.F.R. § 3.105(a).  In 
this case, the veteran's claim of service connection for a 
right hip disability remains pending.   

V.  Increased rating claim-Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

VI.  Increased rating claim-Analysis

The veteran argues that he is entitled to an increased rating 
for residuals of a right femur fracture, muscle group XIV, 
with a 21/2 inch shortening of the femur.  

The RO has evaluated his disability as 40 percent disabling 
under Diagnostic Codes 5275 and 5314.

Diagnostic Code 5314 pertains to injury to muscle group XIV.  
This muscle group contains the anterior thigh group muscles 
that function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial band acting with MG XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  

Under Diagnostic Code 5314, a slight injury warrants a zero 
percent rating.  A moderate injury warrants a 10 percent 
rating.  A moderately severe injury is rated as 30 percent 
disabling.  A severe injury is evaluated as 40 percent 
disabling.
Under 38 C.F.R. § 4.56(d), severe disability of muscles is 
characterized by a through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  History and complaint characteristic of severe 
disability of muscle includes service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings characteristic of severe muscle disability include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5275, shortening of 
the bones of the lower extremity is rated as follows:  When 
the shortening is from 11/4 to 2 inches (3.2 centimeters to 5.1 
centimeters), a 10 percent rating is assigned.  When the 
shortening is from 2 to 21/2 inches (5.1 centimeters to 6.4 
centimeters), a 20 percent rating is assigned.  When the 
shortening is from 21/2 to 3 inches (6.4 centimeters to 7.6 
centimeters), a 30 percent rating is assigned.  When the 
shortening is from 3 to 31/2 inches (7.6 centimeters to 8.9 
centimeters), a 40 percent rating is assigned.  

A Note following this diagnostic code provides that ratings 
based on shortening of the leg are not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a rating in excess of 40 percent 
for residuals of a right femur fracture, muscle group XIV, 
with a 2 1/2 inch shortening of the femur, is not warranted.  
As set forth above, the veteran is currently in receipt of 
the maximum rating available for injury to muscle group XIV.  
A higher rating is not legally available under Diagnostic 
Code 5314.  

The Board has considered the veteran's arguments to the 
effect that he is entitled to a separate compensable rating 
for shortening of the right leg, under Diagnostic Code 5275.  
In that regard, the most recent medical evidence of record 
shows that the veteran's right leg is approximately 4 
centimeters shorter than his left leg.  (The shortening of 
his right leg has been variously measured, from a discrepancy 
of 21/2 inches at an August 1972 VA medical examination to 4 
centimeters at the most recent VA medical examination).  
Regardless, a separate compensable rating for right leg 
length discrepancy is not warranted, since the veteran's 
currently assigned 40 percent disability rating is based on a 
right femur fracture with muscle injury; thus, a combined 
rating is prohibited by the Note that follows Diagnostic Code 
5275.  See also Archer v. Principi, 3 Vet. App. 433 (1992) 
(holding that Code 5275's proscription that ratings for 
shortening are not to be combined with other ratings for 
fracture or faulty union in the same extremity is an accepted 
rating practice, consistent with 38 C.F.R. § 4.40, which 
provides that disability ratings of the musculoskeletal 
system are to be based on the functional loss of a particular 
part of the system which may be due to absence of part, or 
all, of the necessary bones, joints and muscles); see also 38 
C.F.R. § 4.14 (providing that the evaluation of the same 
disability under various diagnoses is to be avoided).

The Board has also considered the veteran's arguments to the 
effect that a separate compensable rating is warranted for 
scarring.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that conditions are to be rated separately unless 
they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Thus, where 
manifestations such as symptomatic scarring or nerve 
involvement are present, VA must consider whether such 
manifestations are, in fact, separately compensable.

In light of the above, the Board recognizes that the 
veteran's right femur fracture injury unquestionably resulted 
in scarring.  The objective medical evidence of record, 
however, fails to establish that such scarring is 
symptomatic.  For example, at the VA medical examination in 
September 1996, the veteran's scarring was described as well 
healed.  At the VA medical examination in March 1999, it was 
described as nontender.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7805 (2002) (as in effect prior to August 
30, 2002), and as amended by 67 Fed. Reg. 49,590 - 49,599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58,448-58,449 
(Sept. 16, 2002).  

Nonetheless, at an April 2001 hearing, the veteran testified 
under oath that his right thigh scar was occasionally tender 
and painful.  Based on his testimony, and affording him the 
benefit of the doubt, the Board finds that a separate 10 
percent rating is warranted for tender scarring under 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2004).  This 
symptomatology does not overlap with the symptomatology upon 
which the 40 percent rating for the right femur fracture with 
shortening of the right leg is based.  It is also noted that 
the evidence does not show, nor has the veteran contended, 
that the criteria for a separate rating in excess of 10 
percent is warranted.  See 38 C.F.R. § 4.118.

The veteran also contends that a separate compensable rating 
should be assigned for right knee symptomatology.  The 
veteran is currently in receipt of the maximum rating 
available under Diagnostic Code 5314, which recognizes 
limited function of the muscle group providing extension and 
flexion of the knee.  The evidence of record contains no 
evidence of separately compensable symptomatology which is 
part and parcel of the veteran's right femur fracture.  
Nonetheless, the record does contain a diagnosis of right 
knee arthritis.  As it is unclear whether such right knee 
arthritis is causally related to the veteran's active 
service, any incident therein, or any service-connected 
disability, the Board has referred the claim of service 
connection for a right knee disability to the RO for initial 
adjudication.  See 38 C.F.R. §§ 3.303, 3.310 (2004).  

The assignment of an extra-schedular rating was also 
considered under 38 C.F.R. § 3.321(b)(1); however, the record 
does not show that the veteran's service-connected right 
femur fracture disability is productive of marked 
interference with employment or frequent periods of 
hospitalization, and it does not otherwise present an 
exceptional or unusual disability picture.  Neither the 
veteran nor his representative have contended otherwise.  
Thus, further discussion of an extra-schedular rating is not 
warranted.  Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In summary, the Board finds that the criteria for a rating in 
excess of 40 percent for residuals of a right femur fracture, 
muscle group XIV, with a 21/2 inch shortening of the femur, 
under Diagnostic Codes 5314 and 5275, have not been met.  The 
evidence also supports a separate 10 percent rating for 
tender scarring of the right leg.  The preponderance of the 
evidence is against the assignment of ratings in excess of 40 
and 10 percent, respectively.  Thus, the benefit-of-the-doubt 
rule is inapplicable in that respect.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

As September 1972, February 1973, and November 1996 rating 
decisions were not clearly and unmistakably erroneous in 
failing to establish separate compensable disability ratings 
for residuals of a right femur fracture, including shortening 
of the femur, right thigh muscle damage, and a right leg 
scarring, the appeal is denied.

As a February 1973 rating decision was not clearly and 
unmistakably erroneous in failing to establish separate 
compensable disability ratings for pain in the thoracic and 
lumbar spine, the appeal is denied.  

As September 1972 and February 1973 rating decisions were not 
clearly and unmistakably erroneous in failing to establish a 
separate compensable disability rating for right knee 
crepitus, the appeal is denied.

The appeal of the issue of whether a November 1996 rating 
decision was clearly and unmistakably erroneous in failing to 
grant service connection for a right hip disability is not 
ripe and the appeal is dismissed.  

Entitlement to a rating in excess of 40 percent for residuals 
of a right femur fracture, muscle group XIV, with a 21/2 inch 
shortening of the femur, is denied.  

A separate 10 percent rating for scarring of the right leg is 
granted, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

As delineated above in the Introduction portion of this 
decision, the Board has determined that the issue of 
entitlement to a 50 percent rating for PTSD for the period 
from March 1, 1995, to March 18, 1999, remains in appellate 
status.  Given the procedural history of this case, due 
process requirements provide that the RO must consider the 
pertinent evidence of record and send the veteran an 
appropriate supplemental statement of the case.  38 C.F.R. § 
19.31 (2004).  It is also noted that, given the time frame in 
question, the veteran must be provided with both the old and 
new rating criteria for evaluating PTSD.  

With respect to the remaining issue of entitlement to an 
increased rating for dorsal and lumbar back pain, under the 
VCAA, VA has a duty to obtain a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

During the pendency of this appeal, new regulations have been 
promulgated regarding the evaluation of disabilities of the 
spine.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) (effective 
September 23, 2002) (Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes); see also 68 Fed. 
Reg. 51,454-56 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a (2004) (effective September 26, 2003) (General Rating 
Formula for Diseases and Injuries of the Spine).  The veteran 
was last afforded a VA medical examination for compensation 
purposes in May 2003.  A new examination is therefore 
necessary.  It is also noted that it is unclear whether the 
veteran's service-connected back disability is characterized 
by arthritis and intervertebral disc syndrome.  Clarification 
of the both nature and severity of the veteran's service-
connected back disability is necessary.  

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and current severity of his 
service-connected dorsal and lumbar back 
disability.  The claims folder should be 
provided to the examiner in connection 
with the examination of the veteran.  The 
examiner should be requested to delineate 
all manifestations of the veteran's 
service-connected dorsal and lumbar spine 
disability, to include any loss of 
motion, arthritis, or degenerative disc 
disease.  The examiner should then 
comment on the severity of these 
manifestations.  The examiner should also 
comment on whether the veteran's service-
connected dorsal and lumbar spine 
disability is productive of pain, 
weakened movement, excess fatigability, 
or incoordination on movement and, if so, 
the severity of such symptoms.

2.  The RO should review all of the 
evidence of record, including evidence 
pertinent to the issue of entitlement to 
a 50 percent rating for PTSD for the 
period from March 1, 1995, to March 18, 
1999.  If the benefits sought on appeal 
are not granted, the veteran and any 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided an opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


